Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 21, 2016

The Court of Appeals hereby passes the following order:

A16A0324. TAYSE INTERNATIONAL TRADING v. DIRECT HOME
    TEXTILES GROUP, LLC.

      Direct Home Textiles Group, LLC (“Direct Home”) filed a summons of
garnishment against Tayse International Trading (“Tayse”) in its efforts to collect on
a judgment against two third parties. When Tayse answered that it did not hold any
funds on behalf of those parties, Direct Home filed a traverse alleging that Tayse’s
responses were untruthful or not legally sufficient. Following a May 28, 2015
hearing, the trial court granted the “Plaintiff’s Traverse of Garnishee’s Answer” filed
by Direct Home Textiles Group. Tayse International Trading then filed a
“Garnishee’s Motion for Reconsideration, Motion to Set Aside Judgment, and Motion
for New Trial,” asserting that it was never served with the rule nisi and therefore did
not appear for the May 28 hearing. The trial court ruled: “On July 9, 2015, the above-
styled matter came before the Court for a hearing . . . Upon the consideration of the
evidence submitted . . . Garnishee’s Motion for Reconsideration, Motion to Set Aside
Judgment, and Motion for New Trial is DENIED.” It is from this ruling that Tayse
appeals.
      After thorough consideration of this case and the record before us, however,
it appears that the July 9, 2015 hearing was not transcribed. In the absence of this
transcript, Tayse cannot demonstrate reversible error, and the application for
discretionary appeal was improvidently granted. We therefore dismiss this appeal.
Court of Appeals of the State of Georgia
                                     06/21/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.